DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 1/15/2021 after final rejection of 10/20/2020 and advisory action of 12/28/2020.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered. The Office action on currently pending claims 1 and 4-18 follows.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10-12, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US/9, 019, 678 to Yeh et al. (Yeh).
Regarding claim 1, 10, 11, and 12, Yeh disclosed (Fig. 8B) an electrical fuse element (60) comprising, a switchable load path (via T2, T1, 101) with a separation point (at (101)) and connected between one pole of a battery (BS) and at least one load connected to the other pole of the battery (BS), and a switchable fuse path (via T2, 102, T3, 602) connected as a short circuit between two poles of the battery (BS), wherein the load path and the fuse path with their respective inputs are short-circuited with each other (Fig. 8B), wherein, the load path and the fuse path are in mechanical connection with one another in such a way that a mechanically driven disconnecting element (101) is arranged to cause an electrical opening of the load path by separating the load path at the separation point (at (101)) and simultaneously causing an electrical closing of the fuse path and a fuse (102) arranged in the fuse path so as to trigger at the moment of closing of the fuse path (i.e., mechanical opening of the fuse / mechanically driven disconnecting element (101) [which disconnects mechanically], causes an electrical closing of the fuse path [i.e., closing of the switch unit (602)] and a melting fuse (102) arranged in the fuse path triggers at the moment of closing of the fuse path [i.e., upon opening of the fuse (101), the sense unit (601) senses the overvoltage across (T1) and (T2)  and sends an activation signal to close the switch unit (602), wherein upon closing of said switch unit (602) the fuse (102) opens, e.g., see col. 8, l. 23 to col. 9, l. 5, etc.]).
Examiner’s Note: Yeh disclosed that an activated disconnecting element (602) separates the separation point (at (101)) by mechanically opening fuse / mechanically driven disconnecting element (101) and simultaneously closes the fuse path (i.e., in some modes of operation the sense unit (601) senses the overvoltage across the fuse (101), while said fuse (101) is still intact, and then sends an activation closing signal to the switch unit (602), thus closing the fuse path, which in turn opens the fuse (102), wherein the opening energy of the fuse (102) opens the fuse / mechanically driven disconnecting element (101) which is the separation point of the load path [e.g., see col. 7, l. 60 to col. 9, l. 5, etc.]). Alternatively, the element (601) can be interpreted as the disconnecting element that separates the separation point (101) and simultaneously closes the fuse path (i.e., in some modes of operation the sense unit (601) senses the overvoltage across the fuse (101), while said fuse (101) is still intact, and then sends an activation closing signal to the switch unit (602), thus closing the fuse path, which in turn opens the fuse (102), wherein the opening energy of the fuse (102) opens the fuse (101) which is the separation point of the load path [e.g., see col. 7, l. 60 to col. 9, l. 5, etc.]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Yeh in view of US/8, 432, 246 to Suzuki et al. (Suzuki).
Regarding claims 15-17, Yeh disclosed an electrical system (Fig. 8B) and electrical fuse element (60), wherein a battery (BS) is provided as an electrical energy source and the battery (BS) is connected with one pole to the input terminal (T2) of the fuse element (60) and with the other pole to the output terminal (GND) of the fuse path (via T2, 102, T3, 602), wherein  in fault operation the load path (via T2, T1, 101)  is opened (at (101)) and at the same time the fuse path is closed (by switch unit (602) in such a way that the current flowing via the load path commutates to the fuse path and thereby trips a fuse (102) arranged in the fuse path and opens the fuse path (i.e., opening of the fuse (101) causes an electrical closing of the fuse path by the switch unit (602)) and the fuse (102) arranged in the fuse path triggers at the moment of closing of the fuse path, i.e., upon opening of the fuse (101), the sense unit (601) senses the overvoltage across (T1) and (T2)  and sends an activation signal to close the switch unit (602), wherein upon closing of said switch unit (602) the fuse (102) opens, wherein opening of one of the fuses (101, 102) may affect the opening of another one of said fuses (101, 102), [e.g., see col. 7, l. 60 to col. 9, l. 5, etc.]).
Yeh did not disclose that said electrical system is an on-board electrical system of a vehicle and the battery is a vehicle battery. 
Vehicular electrical systems with vehicle batteries and with electrical protection fuse elements have been notoriously known and widely used before the effective filing date of the 
For example, Suzuki disclosed such a vehicular on-board electrical system (Fig. 1) having a vehicle battery (20) and electrical fuse element(s) (Fig. 2a-4b) that may be incorporated in said electrical system for safety and protection purposes.
Therefore, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have used the fuse element of Yeh in conjunction with an on-board electrical system of a vehicle as taught by Suzuki, in order to provide adequate protection for the vehicular battery and / or for vehicular electrical loads. 
All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Examiner’s Note: with regard to the method claim 17, the claim depends from the apparatus claims 1 and 15. Even though the claim is limited by and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its methods of production or using.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product claimed and not of the recited process steps which must be established. See In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). It should also be noted that a “[p]roduct-by process claim, although reciting subject matter of claim in terms of how it is made, is still product claim; it is patentability of product claimed In re Hirao and Sato, 190 USPQ 15 (Fed. Cir. 1976). The presence of process limitations on product claims, which product does not otherwise patentably distinguish over prior art, cannot impart patentability to the product. See In re Stephens, 145 USPQ 656 (CCPA 1965). Accordingly, though said claim 17 has been rejected as explained above, the claim has no significant limiting effect on the claimed apparatus.

Allowable Subject Matter

Claims 4-9, 13, 14, and 18, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the limitation of claim 4 (“the disconnecting element has a pyrotechnical drive”) in combination with all of the limitations of claims 1, 2, and 3, are believed to render the combined subject matter allowable over the prior art of record, taken alone or in combination.
Regarding claims 5-7 and 9, the limitation of claim 5 (“the disconnecting element has a disconnection slide which is accelerated by a drive in the direction of the separation point of the load path, the movement of the disconnection slide causing the fuse path to close”) in combination with all of the limitations of claims 1, 2, and 3, are believed to render the combined subject matter, and the subject matter of claims 6, 7, and 9 dependent therefrom, allowable over 
Regarding claims 8, 13, 14, and 18, the limitations of claim 8 (“the disconnecting element comprises a flowable medium, the flowable medium being accelerated by a drive in the direction of the separation point and a pressure acting thereby on the separation point separating the separation point”) in combination with all of the limitations of claims 1, 2, and 3, are believed to render the combined subject matter, and the subject matter of claims 13, 14, and 18 dependent therefrom, allowable over the prior art of record, taken alone or in combination.

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. 
Applicant contends that, allegedly, “Yeh fails to anticipate or render amended claim obvious. The fuse path can be opened in two ways in Yeh. Firstly, the fuse 101 can blow in case of an overcurrent. In this case, no mechanical drive is involved. Secondly, the fuse 102 can blow, thereby open the fuse path and also destroy fuse 101 through the buried cave. In this case, the fuse 102 in combination with the buried cave may be interpreted as a mechanically driven disconnection element. However, blowing fuse 102 does not cause a closing of the fuse path, but an opening. The only means for closing the fuse path in Yeh is an electronic circuit consisting of switching and sense unit, not a mechanical drive”.
The Office directs the Applicant’s attention to the fact that the fuse (101) opens mechanically (i.e., the fusible link mechanically separates), therefore said fuse (101) may be interpreted as the “mechanically driven disconnecting element”. Accordingly amended claims 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/Anatoly Vortman/
Primary Examiner
Art Unit 2835